United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-883
Issued: September 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2007 appellant filed an appeal of a February 2, 2007 decision of the
Office of Workers’ Compensation Programs regarding his pay rate. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly determined appellant’s pay rate for
compensation purposes for the period January 7 to September 3, 2005.
FACTUAL HISTORY
This is the third appeal before the Board. By decision date November 30, 2006, the
Board set aside a November 4, 2005 decision of the Office finding an overpayment of
compensation related to accepted November 1, 2004 injuries.1 The Office used the formula set
1

Docket No. 06-1398 (issued November 30, 2006).

forth at 5 U.S.C. § 8114(d)(3) to determine appellant’s pay rate, asserting that he was a
temporary employee whose position was abolished as of March 15, 2005, less than one year after
he was hired. The Board remanded the case to determine appellant’s hourly pay rate, employee
status and work schedule. The law and the facts of the case as set forth in the Board’s prior
decision and order are hereby incorporated by reference.2
On remand of the case, the Office conducted additional development to verify appellant’s
pay rate, work schedule and employee status. In a December 13, 2006 letter, the Office
requested that appellant submit documents verifying his pay rate and status. In a second
December 13, 2006 letter, the Office requested that the employing establishment submit “payroll
record, personnel records or other appropriate written documentation verifying [appellant’s]
hourly pay rate and biweekly pay rate.” The Office also requested documentation of “overtime,
premium or other pay in addition to his regular wages” and records verifying appellant’s work
schedule.3
In a December 16, 2006 letter, appellant asserted that he earned more than $13.00 an hour
and that he worked 84 hours a week on a fixed schedule of 12 hours a day for 7 days. He
submitted statements of earnings and leave. For the pay period October 17 to 30, 2004, appellant
worked 80 regular hours, 3.50 hours “overtime over 8” and 123.50 hours overtime at the
premium rate. He worked 203.50 hours during the pay period and earned $3,445.25 gross salary.
Appellant’s annual salary was listed as $27,131.00. For the pay period October 31 to
November 13, 2004, he worked 80 regular hours and 141.50 hours of overtime at the premium
rate. He worked 221.50 hours during the pay period and earned $3,728.25 gross salary. Both
statements indicate that appellant worked an intermittent schedule.
In a November 13, 2004 temporary employee time and attendance worksheet, appellant
noted that, for each day of the period October 31 to November 13, 2004, he worked from 5:00
a.m. to 8:30 p.m. or later.
Appellant submitted a copy of the employing establishment’s July 27, 2005 response to
an Office inquiry regarding his employment status and pay rate. This form states that appellant
was hired as a temporary employee on an intermittent schedule, with an hourly pay rate of
$13.00 for a two-week, 80-hour pay period. He earned $1,040.00 a pay period. It was noted that
appellant worked 200 hours overtime for the pay period beginning October 31, 2004 and
70 hours overtime for the pay period beginning November 14, 2004.
By decision issued February 2, 2007, the Office affirmed the May 19, 2006 decision,
finding that appellant was paid compensation based on an incorrect pay rate for the period
January 7 to September 3, 2005. The Office found that the employing establishment’s July 27,
2005 response and the two earnings and leave statements were sufficient to establish that
appellant was a temporary employee on an intermittent schedule, earning $13.00 an hour or
2

The Office continued to pay appellant wage-loss compensation based on a weekly pay rate of $300.00.

3

In a January 29, 2007 telephone memorandum, the Office stated that the employing establishment did not
respond to the December 13, 2006 letter. The Office noted that the information appellant submitted was sufficient
to calculate appellant’s pay rate and issue a decision.

2

$1,040.00 a pay period. The Office found that, using the 150 formula, appellant’s correct pay
rate for compensation purposes was $300.00 a week.
LEGAL PRECEDENT
Pay rate for compensation purposes is defined by the Federal Employees’ Compensation
Act and in Office regulations as the employee’s pay at the time of injury, time disability began or
when compensable disability recurred, if the recurrence began more than six months after the
employee resumed regular full-time employment with the United States, whichever is greater.4
Sections 8114(d)(1) and (2) of the Act explain how to compute a claimant’s pay rate for
compensation purposes by determining his or her average annual earnings at the time of injury.
Sections 8114(d)(1) and (2) of the Act specify methods of computation of pay for employees
who worked in the employment for substantially the whole year prior to the date of injury and
for employees who did not work the majority of the preceding year, but for whom the position
would be available for a substantial portion of the following year. Section 8114(d)(3) of the Act
provides an alternative method for determination of pay to be used for compensation purposes
when the methods provided in the foregoing sections of the Act cannot be applied reasonably
and fairly.5 Section 8114(d)(3) provides, in pertinent part:
“[T]he average annual earnings are a sum that reasonably represents the annual
earning capacity of the injured employee in the employment in which he was
working at the time of the injury having regard to the previous earnings of the
employee in federal employment and of other employees of the United States in
the same or most similar class working in the same or most similar employment in
the same or neighboring location, other previous employment of the employee, or
other relevant factors. However, the average annual earnings may not be less than
150 times the average daily wage the employee earned in the employment during
the days employed within [one] year immediately preceding his injury.”
In computing a claimant’s pay rate, section 8114(e) of the Act provides for the inclusion
of certain “premium pay” received.6 However, overtime pay, among other classifications of pay,
is excluded from consideration in determining a claimant’s rate of pay.7
ANALYSIS
Appellant did not work substantially the whole year immediately preceding his
November 1, 2004 injury. He worked from approximately October 15 to November 22, 2004.
The position in which appellant was employed at the time of this injury was abolished as of
March 15, 2005. It would not have afforded him employment for substantially the whole year.
4

5 U.S.C. § 8101(4); 20 C.F.R. § 10.5(s); see John M. Richmond, 53 ECAB 702 (2002).

5

5 U.S.C. § 8101(d); Eric B. Petersen, 57 ECAB ___ (Docket No. 05-1931, issued July 13, 2006).

6

5 U.S.C. § 8114(e).

7

Lottie M. Williams, 56 ECAB ___ (Docket No. 04-1001, issued February 3, 2005).

3

Thus, sections 8114(d)(1) and 8114(d)(2) of the Act do not apply. It was, therefore, appropriate
for the Office to apply section 8114(d)(3) to determine appellant’s pay rate for compensation
purposes.
To properly determine appellant’s pay rate, the Board directed the Office to clarify his
hourly pay rate, employee status and whether he received overtime pay. On remand of the case,
appellant submitted earnings and leave statements covering the period October 17 to
November 13, 2004, a November 13, 2004 time and attendance sheet for temporary employees
and a July 27, 2005 employing establishment form response. The Board finds that these
documents are sufficient to establish that appellant was hired as a temporary employee on an
intermittent schedule with an hourly pay rate of $13.00 or $1,040.00 a pay period, exclusive of
overtime. The Office then applied the “150 formula” under section 8114(d)(3) to determine
appellant’s pay rate, relying on this calculation in its February 2, 2007 decision.
In applying section 8114(d)(3), however, the Board finds that the Office did not
adequately consider all factors delineated therein, particularly the earnings of other employees of
the United States in the same or most similar class working in the same or most similar
employment in the same or neighboring location.8 The Office requested information regarding
appellant’s pay rate, employee status and work schedule. But the Office did not request that the
employing establishment provide the annual earnings of another employee with the same kind of
appointment and working in a job with the same or similar duties who worked the greatest
number of hours during the year immediately prior to the injury. The record does not contain
evidence regarding the wages of any other employees. Therefore, the case shall be remanded to
the Office for further development.9 On remand, the Office shall obtain information regarding
the annual earnings of another employee in the same or similar employment status as appellant
and performing the same or similar duties in the same or a neighboring location. Following this
and all other development deemed necessary, the Office shall issue an appropriate decision in the
case.
CONCLUSION
The Board finds that the case is not in posture for a decision.

8

Dale Mackelprang, 57 ECAB ___ (Docket No. 05-1401, issued October 24, 2005); Aquilline Braselman,
49 ECAB 547 (1998).
9

Joseph A. Matais, 56 ECAB ___ (Docket No. 04-1745, issued December 7, 2004); Aquilline Braselman, supra
note 8 and Wilbert A. Cavaco, 32 ECAB 1764 (1981) (in Matais, Braselman and Cavaco, the Board found that the
Office correctly determined that the claimant’s wages should be calculated under 5 U.S.C. § 8114(d)(3) but that the
Office did not properly consider the wages of an employee of the same or similar class as the claimant, working in a
same or similar employment in the same or neighboring location for the year prior to the claimant’s employment
injuries. The Board remanded these cases to the Office to obtain this information). See also J.L., Docket No.
06-357 (issued August 25, 2006) (to determine the claimant’s pay rate under 5 U.S.C. § 8114(d)(3), the Board
directed the Office to obtain information regarding the wages of an employee of the same or similar class,
employment and location as the claimant, a temporary disaster assistance employee working an intermittent
schedule for less than one year prior to her injury).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs date February 2, 2007 is set aside and the case remanded for further
development consistent with this decision.
Issued: September 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

